
	
		I
		111th CONGRESS
		1st Session
		H. R. 2239
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mr. Loebsack (for
			 himself and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To award competitive grants to eligible partnerships to
		  enable the partnerships to implement innovative strategies at the secondary
		  school level to improve student achievement and prepare at-risk students for
		  postsecondary education and the workforce.
	
	
		1.Short titleThis Act may be cited as the
			 Secondary School Innovation Fund
			 Act.
		2.FindingsCongress finds the following:
			(1)Since almost 90
			 percent of the fastest growing and best paying jobs now require some
			 postsecondary education, a secondary school diploma and the skills to succeed
			 in postsecondary education and the modern workplace are essential.
			(2)Only
			 1/3 of all high school students in the United States
			 graduate in 4 years prepared for a 4-year institution of higher education.
			 Another 1/3 graduate, but without the skills and
			 qualifications necessary for success in postsecondary education or the
			 workplace, and the rest will not graduate from high school in 4 years, if at
			 all.
			(3)Dropouts from the
			 class of 2008 will cost the United States more that $319,000,000,000 in reduced
			 earnings.
			(4)The Nation’s
			 failure to meet the increasing demand for skilled workers means that American
			 companies cannot fill a large number of jobs. Eighty-one percent of American
			 manufacturing companies report experiencing a moderate to severe shortage of
			 qualified workers.
			(5)The education
			 system of the United States should support critical thinking, creativity, and
			 innovative approaches to problem-solving—all skills that cannot easily be
			 outsourced. The Program for International Student Assessment is an
			 international assessment that measures these high-demand skills. Unfortunately,
			 when the results on this assessment of students from the United States are
			 compared to those of students from 27 other countries, many of which are
			 economic competitors of the United States, the United States students rank 24th
			 in problem-solving, 21st in scientific literacy, and 25th in mathematical
			 literacy.
			(6)As the bar for
			 success continues to be raised, the responsibility to engender these attributes
			 with progressive programs and original models lies squarely with the education
			 system. It is imperative that the United States develop and implement new,
			 innovative approaches to fully prepare every student for the 21st
			 century.
			(7)Realigning the
			 education system to meet new, demanding requirements and face intensifying
			 competition requires effective, systemic reform. Identifying effective,
			 replicable models that achieve this goal is a critical step towards enhancing
			 the prospects of all students entering the modern workforce.
			3.Secondary school
			 innovation fund
			(a)Secondary school
			 innovation fundTitle I of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 amended—
				(1)by redesignating part I as part J;
			 and
				(2)by inserting after
			 section 1830 the following:
					
						ISecondary school
				innovation fund
							1851.PurposesThe purposes of this part are—
								(1)to improve the achievement of at-risk
				secondary school students and prepare such students for postsecondary education
				and the workforce;
								(2)to create
				evidence-based, replicable models of innovation in secondary schools at the
				State and local level; and
								(3)to support
				partnerships to create and inform innovation at the State and local level to
				improve learning outcomes and transitions for secondary school students.
								1852.DefinitionsIn this part:
								(1)Eligible
				partnershipThe term
				eligible partnership means a partnership that includes—
									(A)not less than
				1—
										(i)State educational
				agency; or
										(ii)local educational
				agency that is eligible for assistance under part A; and
										(B)not less than
				1—
										(i)institution of
				higher education;
										(ii)nonprofit
				organization;
										(iii)community-based
				organization;
										(iv)business;
				or
										(v)school development
				organization or intermediary.
										(2)Eligible
				schoolThe term eligible school means a public
				secondary school served by a local educational agency that is eligible for
				assistance under part A.
								(3)High
				schoolThe term high school means a public school,
				including a public charter high school, that provides secondary education, as
				determined under State law, in 1 or more of grades 9 through 12.
								(4)Middle
				schoolThe term middle school means a public school,
				including a public charter middle school, that provides middle or secondary
				education, as determined under State law, in 1 or more of grades 5 through
				8.
								1853.Secondary
				school innovation fund
								(a)Program
				authorized
									(1)Grants to
				eligible partnershipsThe Secretary is authorized to award
				grants, on a competitive basis, to eligible partnerships to enable the eligible
				partnerships to pay the Federal share of the costs of implementing innovative
				strategies described in subsection (f) to improve the achievement of at-risk
				students in secondary schools.
									(2)Subgrants to
				eligible schoolsAn eligible partnership that receives a grant
				under this part may use the grant funds to award a subgrant to an eligible
				school to enable the eligible school to implement innovative strategies
				described in subsection (f) to improve the achievement of at-risk students at
				the eligible school.
									(3)Duration of
				grant periodA grant awarded under paragraph (1) shall be for not
				longer than a 5-year period.
									(b)Reservation of
				fundsThe Secretary shall reserve 5 percent of the amounts
				appropriated under this part for a fiscal year for the evaluation described in
				subsection (h).
								(c)Application
									(1)In
				generalAn eligible partnership desiring a grant under this part
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
									(2)ContentsThe
				application described in paragraph (1) shall include—
										(A)a description of
				the eligible partnership, the partners forming the eligible partnership, and
				the roles and responsibilities of each partner, and a demonstration of each
				partner's capacity to support the outlined roles and responsibilities;
										(B)a description of
				how funds will be used to improve the achievement of at-risk students in
				secondary schools;
										(C)a description of
				how the activities funded by the grant will be innovative, systemic,
				evidence-based, and replicable;
										(D)a description of
				each subgrant the eligible partnership will award to an eligible school,
				including a description of the eligible school;
										(E)a description of
				how the eligible partnership will measure and report improvement using the data
				collected under subsection (g) and additional indicators of improvement
				proposed by the partnership, such as—
											(i)student attendance
				or participation;
											(ii)credit
				accumulation rates;
											(iii)core course
				completion rates;
											(iv)college
				enrollment and persistence rates; or
											(v)number or
				percentage of students taking—
												(I)Advanced Placement
				(AP), International Baccalaureate (IB), or other postsecondary education
				courses;
												(II)rigorous
				postsecondary education preparatory courses; or
												(III)registered
				apprenticeship and workforce training programs; and
												(F)a description of
				the planning phase of not more than 90 days that the eligible partnership will
				undertake for the grant, including—
											(i)the activities and
				goals of the planning phase; and
											(ii)how each partner
				in the eligible partnership will participate in the planning phase.
											(d)Application
				review and award basis
									(1)Grant review and
				approvalThe Secretary shall—
										(A)establish a peer
				review process to assist in the review of the grant applications and approval
				of the grants under this section;
										(B)appoint to the
				peer review process—
											(i)individuals who
				are educators and experts in—
												(I)secondary school
				reform;
												(II)accountability;
												(III)secondary school
				improvement;
												(IV)innovative
				education models;
												(V)postsecondary
				education preparation and access; and
												(VI)workforce
				preparation; and
												(ii)not less than 1
				parent or community representative; and
											(C)ensure that each
				grant award is of sufficient size and scope to carry out the activities
				proposed in the grant application, including the evaluation required under
				subsection (g)(3).
										(2)Award
				basisIn awarding grants under this part, the Secretary shall
				ensure, to the extent practicable—
										(A)diversity in the
				type of activities funded under the grants, including statewide and local
				initiatives;
										(B)an equitable
				geographic distribution of the grants, including urban and rural areas and
				small and large school districts; and
										(C)that the grants
				support activities—
											(i)that target
				different grade levels of students at the secondary school level;
											(ii)in
				a variety of types of secondary schools, including middle schools and high
				schools; and
											(iii)in secondary
				schools of varying sizes, including small and large schools.
											(e)Federal share,
				non-Federal share
									(1)Federal
				shareThe Federal share of a grant under this part shall be not
				more than 75 percent of the costs of the activities assisted under the
				grant.
									(2)Non-Federal
				shareThe non-Federal share shall be not less than 25 percent of
				the costs of the activities assisted under the grant, of which not more than 10
				percent of the costs of the activities assisted under the grant may be provided
				in-kind, fairly evaluated.
									(f)Use of
				fundsAn eligible partnership receiving a grant under this part,
				or an eligible school receiving a subgrant under this part, shall use grant or
				subgrant funds, respectively, to carry out 1 or more of the following effective
				models or innovative programs:
									(1)Effective school
				models
										(A)Multiple
				education pathwaysA model creating a range of academically
				rigorous multiple education pathways, based on the analysis of student data,
				that lead to a secondary school diploma, that are consistent with readiness for
				postsecondary education and the workforce, and that offer students a range of
				educational options designed to meet the students’ needs and interests,
				including through the creation of new schools. Such pathways may
				include—
											(i)an
				effective dropout prevention and recovery model that—
												(I)prepares students
				for postsecondary education and career readiness;
												(II)uses
				re-engagement and recuperative strategies based in youth development;
												(III)uses innovative
				strategies for credit recovery and acceleration, such as flexible hours or
				online access to curricula, courses, assessments, resources, and
				supports;
												(IV)provides
				competency-based instruction and performance-based assessment to improve
				educational outcomes for various populations of overaged or undercredited
				students or students who have previously dropped out of secondary school, such
				as—
													(aa)students not
				making sufficient progress to graduate with a regular secondary school diploma
				in the standard number of years;
													(bb)students who need
				to work to support themselves or their families;
													(cc)pregnant and
				parenting teens; and
													(dd)students
				returning from the juvenile justice system; and
													(V)combines rigorous
				academic education with career training for students that are not making
				sufficient progress to graduate from secondary school in the standard number of
				years;
												(ii)a
				career and technical education program;
											(iii)a career academy
				or other model that delivers high quality, college preparatory curriculum in
				the context of a rigorous technical core; and
											(iv)creating a more
				personalized and engaging learning environment for secondary school students,
				such as—
												(I)establishing
				smaller learning communities;
												(II)creating student
				advisories and developing peer engagement strategies;
												(III)creating
				mechanisms for increased educator collaboration around individual student
				needs;
												(IV)involving
				students and parents in the development of individualized student plans for
				secondary school success and graduation and transition to postsecondary
				education; and
												(V)creating
				mechanisms for increased student participation in school improvement efforts
				and in decisions affecting the students' own learning, including students
				leading guidance activities, mentoring, or tutoring efforts.
												(B)Early college
				and dual enrollment schoolsAn early college high school or other
				dual enrollment learning opportunity that provides a course of study that
				enables a student to earn a secondary school diploma and either an associate
				degree or not more than 2 years of transferable postsecondary education credit
				toward a postsecondary degree or credential.
										(C)Secondary
				schools using early warning systemsA secondary school that
				enables at-risk students to graduate from secondary school ready to succeed in
				postsecondary education and the workforce, through use of an early warning
				indicator and intervention system that combines—
											(i)research-based
				whole school reform focused on improving attendance, behavior, and course
				performance;
											(ii)targeted
				interventions provided by trained teams of adults working full-time in the
				school, which may include—
												(I)participants or
				volunteers under the National and Community Service Act of 1990 (42 U.S.C.
				12501 et seq.) or the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et
				seq.);
												(II)student and
				family advocates; and
												(III)college and
				career access and success counselors;
												(iii)integrated
				student services and case-managed interventions for students requiring
				intensive supports; and
											(iv)an on-track
				indicator system to identify students in need of additional support and to
				monitor the effectiveness of the interventions described in clause (ii).
											(2)Innovative
				programs
										(A)Expanded
				learning-time opportunitiesThe creation of an expanded
				learning-time opportunity, which may include—
											(i)establishing a
				mandatory expanded day, for all students transitioning into the first year of
				high school, for academic catch-up and enrichment;
											(ii)providing arts,
				service-learning (as defined in section 101 of the National and Community
				Service Act of 1990 (42 U.S.C. 12511)), or youth development opportunities with
				community-based cultural and civic organizations;
											(iii)providing higher
				education and work-based exposure, experience, and credit-bearing learning
				opportunities in partnership with postsecondary education institutions and the
				workforce;
											(iv)providing
				technology-enabled collaboration and access for students to receive assistance
				from content experts, instructors, and peers and to utilize resources for
				remediation and enrichment; or
											(v)providing quality
				summer experiences, which may include youth development.
											(B)Successful
				transitions to high schoolA program improving student
				transitions from middle school to high school and ensuring successful entry
				into high school, which may include—
											(i)establishing
				summer transition programs for students transitioning from middle school to
				high school to ensure the students' connection to the students' new high school
				and to orient the students to the study skills and social skills necessary for
				success in the high school;
											(ii)providing for the
				sharing of data between high schools and feeder middle schools;
											(iii)establishing
				early warning indicator and intervention programs in high school for students
				transitioning into the students' first year of high school so that such
				students do not become truant or fall too far behind in academics;
											(iv)increasing the
				level of student supports, including academic and nonacademic supports that
				meet the comprehensive needs of struggling students;
											(v)aligning academic
				standards, curricula, and assessments between middle and high schools;
				and
											(vi)providing
				electronic access to detailed information on student performance and all
				content and skill areas to students transitioning into high school and their
				parents.
											(C)Successful
				transitions to postsecondary education and the
				workforceImprovements to assist student transition from
				secondary school to postsecondary education and the workforce, which may
				include—
											(i)providing for the
				sharing of data between secondary schools and institutions of higher education,
				including data on remediation and completion rates;
											(ii)enabling dual
				enrollment and post-secondary credit-bearing learning opportunities;
											(iii)creating new
				opportunities to better utilize grades 11 and 12 and creating better
				connections to postsecondary education, which may include internships,
				externships, job shadowing, and technology-enabled collaboration;
											(iv)providing enhanced
				planning and counseling for postsecondary education, including financial aid
				counseling; and
											(v)aligning the
				academic standards of secondary school with the academic standards of
				postsecondary education and the requirements and expectations of the workforce,
				including partnering with local industry to align technical curricula to
				workforce needs.
											(D)Increased school
				autonomy and flexibilityA program of providing secondary schools
				with increased autonomy and flexibility, which may include—
											(i)establishing a
				process whereby existing schools can apply for flexibility in such areas as
				scheduling, curricula, budgeting, and governance; and
											(ii)starting new small
				public secondary schools that are guaranteed such autonomy.
											(E)Rural
				opportunitiesA program to improve learning opportunities for
				secondary school students in rural schools, including through the use of
				distance-learning opportunities and other technology-based tools.
										(F)Middle grade
				improvementsA program to improve learning opportunities for
				students in the middle grades—
											(i)to
				prevent student disengagement and improve achievement; and
											(ii)to better respond
				to early warning signs that students are at risk of dropping out of school,
				such as poor attendance, poor behavior, or course failure, through the use of
				an early warning indicator system and interventions.
											(G)Improving
				teaching and academicsA program of improving teaching and
				increasing academic rigor at the secondary school level, which may
				include—
											(i)improving the
				alignment of academic standards with the requirements and expectations of
				postsecondary education and the workforce;
											(ii)improving the
				teaching and assessment of 21st century skills, including through the
				development of formative assessment models;
											(iii)providing
				high-quality professional development on data literacy, including on use of
				data to inform classroom instruction;
											(iv)addressing the
				learning needs of various student populations, including students who are
				limited English proficient, late entrant English language learners, and
				students with disabilities; and
											(v)developing
				value-added measures for use in determining teacher ability and effectiveness,
				including for use in recruitment and hiring decisions.
											(H)Improved
				community and parental involvementA program improving community
				and parental involvement, which may include—
											(i)increasing
				community involvement, including leveraging community-based services and
				opportunities to provide every student with the academic and comprehensive
				nonacademic supports necessary for academic success; and
											(ii)increasing
				parental involvement, including providing parents with the tools to navigate,
				support, and influence their child’s academic career and choices through
				secondary school graduation and into postsecondary education and the workforce,
				including through electronic access to student data.
											(g)Data collection
				and evaluation
									(1)Collection of
				dataEach eligible
				partnership receiving a grant under this part shall collect and report annually
				to the Secretary such information on the results of the activities assisted
				under the grant as the Secretary may reasonably require, including information
				on—
										(A)the number and
				percentage of students who—
											(i)are served by the
				eligible partnership;
											(ii)are assisted
				under this part; and
											(iii)graduate from
				secondary school with a regular secondary school diploma in the standard number
				of years;
											(B)the number and
				percentage of students, at each grade level, who are—
											(i)served by the
				eligible partnership;
											(ii)assisted under
				this part; and
											(iii)on track to
				graduate from secondary school with a regular secondary school diploma in the
				standard number of years;
											(C)the number and
				percentage of students, at each grade level, who—
											(i)are served by the
				eligible partnership;
											(ii)are assisted
				under this part; and
											(iii)meet or exceed
				State challenging student academic achievement standards in mathematics,
				reading or language arts, or science, as measured by the State academic
				assessments under section 1111(b)(3);
											(D)information
				consistent with the additional indicators of improvement proposed by the
				eligible partnership in the grant application; and
										(E)other information
				the Secretary may require as necessary for the evaluation described in
				subsection (h).
										(2)Reporting of
				dataEach eligible partnership receiving a grant under this part
				shall disaggregate the information required under paragraph (1) in the same
				manner as information is disaggregated under section 1111(h)(1)(C)(i).
									(3)Evaluation
										(A)In
				generalEach eligible partnership receiving a grant under this
				part shall, immediately after the receipt of grant funds, enter into a contract
				with an outside evaluator to enable the evaluator to conduct—
											(i)an evaluation of
				the effects of the grant after the third year of implementation of the grant;
				and
											(ii)an evaluation of
				the effects of the grant after the final year of the grant period.
											(B)DistributionUpon
				completion of an evaluation described in subparagraph (A), the eligible
				partnership shall submit a copy of the evaluation to the Secretary in a timely
				manner.
										(h)Evaluation; best
				practices
									(1)In
				generalFrom amounts reserved under subsection (b), the Secretary
				shall—
										(A)enter into a
				contract with an outside evaluator to enable the evaluator to conduct—
											(i)a
				comprehensive evaluation after the third year of implementation on the
				effectiveness of all grants awarded under this part; and
											(ii)a
				final evaluation following the final year of the grant period—
												(I)with a focus on
				the improvement in student achievement and the indicators described in
				subsection (g)(1) as a result of innovative strategies; and
												(II)to the extent
				practicable, that compares the relative effectiveness of different types of
				programs and compares the relative effectiveness of variations in
				implementation within types of programs; and
												(B)disseminate, and
				provide technical assistance regarding, best practices in improving the
				achievement of secondary school students.
										(2)Peer
				review
										(A)In
				generalAn evaluator receiving a contract under this subsection
				shall—
											(i)establish a
				peer-review process to assist in the review and approval of the evaluations
				conducted under this subsection; and
											(ii)appoint
				individuals to the peer-review process who are educators and experts in—
												(I)research and
				evaluation; and
												(II)the areas of
				expertise described in subclauses (I) through (VI) of subsection
				(d)(1)(B)(i).
												(B)Restrictions on
				useThe Secretary shall not distribute or use the results of any
				evaluation described in paragraph (1)(A) until the results are peer-reviewed in
				accordance with subparagraph (A).
										(i)Continuation of
				fundingAn eligible partnership that receives a grant under this
				part shall only be eligible to receive a grant payment for a fourth or fifth
				year of the grant if the Secretary determines, on the basis of the evaluation
				of the grant under subsection (h)(1)(A)(i), that the performance of the
				eligible partnership under the grant has been satisfactory.
								(j)Rule of
				construction regarding discriminationNothing in this section
				shall be construed to permit discrimination on the basis of race, color,
				religion, sex, national origin, or disability in any program or activity funded
				under this part.
								1854.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part $500,000,000 for fiscal
				year 2010 and for each of the succeeding 5
				years.
							.
				(b)Conforming
			 amendmentsThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 note) is amended—
				(1)by
			 striking the item relating to part I and inserting the following:
					
						
							Part J—General
				Provisions
						
						;
				  
					and(2)by inserting after
			 the item relating to section 1830 the following:
					
						
							PART I—Secondary school innovation fund
							Sec. 1851. Purposes.
							Sec. 1852. Definitions.
							Sec. 1853. Secondary school innovation fund.
							Sec. 1854. Authorization of
				appropriations.
						
						.
				
